Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on June 2, 2022. Claims 1-3 and 5-10 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-3 and 5-10 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Kim et al, US 2020/0004242, in view of Ishii et al. US 2018/0237006, hereinafter referred to as Kim and Ishii, respectively.

6.	Regarding independent claim 1, Kim discloses a method of assisting a motor vehicle driven in an at least semiautomated manner, for passing through a tunnel, the method comprising the following steps: receiving surrounding-area signals that represent an area, which surrounds the motor vehicle and of which at least a part includes the tunnel; generating data signals, which represent data suitable for assisted traversal of the tunnel by the motor vehicle, based on the surrounding-area signals.

7.	Ishii teaches for passing through a tunnel, of which at least a part includes the tunnel, and while passing through the tunnel.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be assisted from outside of the motor vehicle while passing through the tunnel; checking whether the at least one safety condition is satisfied; generating data signals, which represent data suitable for assisted traversal of the tunnel by the motor vehicle, based on the surrounding-area signals, and based on a result of whether the at least one safety condition is satisfied; and outputting the generated data, wherein the at least one safety condition is, in each instance, an element selected from the following groups of safety conditions: presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure including a communication path and/or communications components, for controlling a motor vehicle remotely; presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals; presence of a predetermined computer protection level of a device for executing the steps of the method; presence of predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method, presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options; presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options; presence of a plan, which includes: () measures for reducing faults, and/or (ii) measures in response to failures of predetermined components and/or algorithms and/or communication options, and/or (iii) measures for incorrect analyses, and/or (iv) measures in response to incorrect interpretations; presence of one or more fallback scenarios; presence of a predetermined function; presence of a predetermined traffic situation; presence of predetermined weather; maximum possible time for a specific performance or execution of at least one of the steps of the method; presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly.

9.	Claims 2-3 and 5-8 depend from claim 1 and are therefore allowable.

10.	Independent claims 9-10 present similar limitations as claim 1 so they are allowed for the same reasons.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665